This action was commenced in the Court of Common Pleas by Samuel G. Curry and Geo. A. Richards, copartners in business under the firm of Curry  Richards. In that court the defendant recovered judgment. An appeal was taken by Curry alone in his individual name. When the case was called for trial in this court the defendant moved to dismiss the appeal. The motion was overruled. Upon trial the defendant recovered a verdict. The plaintiff Curry moves for a new trial for alleged misrulings. The defendant insists that the appeal was badly taken and that the plaintiff has no standing in this court. The first question therefore is, whether an appeal taken by one of two plaintiffs in a common law action is not ineffectual and void.
We think it is. The judgment is joint, not several. It isentire against both, and therefore can be appealed from only by both jointly, or, at the best, by one in the name of both. Even one of two defendants cannot, as a matter of course, appeal from a judgment rendered against both of them jointly. Wilkinson v.Gilchrist, 5 Ired. 228; Brown v. Gyre, 2 Overt. 189;Dunns, McIlwaine  Co. v. Jones, Adm'r, 4 Dev.  B. 154;Todd et al. v. Daniel, 16 Pet. 521; Young v. Ditto, 2 J.J. Mar. 72. The motion to dismiss is therefore granted.
Motion granted.